In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated October 30, 1995, as limited her award of pendente lite maintenance to $850 per week, and denied that branch of her motion which was for interim counsel fees.
Ordered that the order is modified, as a matter of discretion, *318by adding a provision thereto increasing the wife’s pendente lite maintenance from $850 per week to $1,250 per week, effective January 1, 1996; as so modified, the order is affirmed insofar as appealed from, with costs to the wife, and the matter is remitted to the Supreme Court, Suffolk County, to determine the amount of any retroactive maintenance due and owing.
In view of the fact that the husband earned in excess of $200,000 for each of the four years prior to commencement of the action, the parties’ standard of living during the marriage, and the wife’s lack of an employment history, the award of $850 per week was inadequate to cover the wife’s shelter costs and other expenses (see, Aron v Aron, 216 AD2d 98; Byer v Byer, 199 AD2d 298). Accordingly, we increase the wife’s pendente lite maintenance to $1,250 per week, effective January 1, 1996.
The wife’s remaining contentions are without merit (see, Hughes v Hughes, 208 AD2d 502; Mulcahy v Mulcahy, 170 AD2d 587). Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.